MEMO OPINION
PER CURIAM:
In this cause petitioner Bentley, an inmate in the Montana State prison, appearing pro se, filed a petition entitled a “Motion to Produce.” This is not the first appearance of petitioner before this Court. See In re Petition of Bentley, Jr., 154 Mont. 264, 460 P.2d 268, and State of Montana v. Bentley, Jr., 155 Mont. 383, 472 P.2d 864, 27 St.Rep. 506. In the latter opinion this Court in an extensive opinion considered all of the alleged errors raised here and disposed of them. We are now confronted with a demand on the part of the petitioner to furnish him copies of all the documents, papers, court orders and minute entries from the police court, the justice of peace court, and the district court of Missoula County, so that he *299can file a motion to vacate and set aside the sentence and judgment imposed upon him on February 1, 1969.
Here petitioner was furnished counsel and his entire voluminous transcript and briefs were provided free by the taxpayers of this state. After a full hearing on the merits this Court rendered its opinion and insofar as the obligations of this state are concerned, except to pay for his lengthy incarcertain, the taxpayers’ obligations cease. If he desires to further plead, the information desired is available in the transcript already provided for his appeal.
The petition is denied.